ACCEPTED
                                                                                  01-14-00866-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             1/26/2015 1:12:03 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                        NO. 01-14-00866-CV
              ______________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
                 IN THE FIRST COURT OF APPEALS        HOUSTON, TEXAS
                        HOUSTON, TEXAS            1/26/2015 1:12:03 PM
              ______________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
CONNIE ROGGE, Individually and as heir of Richard Hollas Rogge; RICHARD
  ROGGE, Individually and as Heir of Richard Hollas Rogge; and RICHARD
   ROGGE as Administrator of the Estate of RICHARD HOLLAS ROGGE,

                                               Plaintiffs-Appellants,
                                    vs.

THE CITY OF RICHMOND, TEXAS; TODD GANEY; and DANELL GAYDOS,

                                         Defendants-Appellees.
              ______________________________________

              On Appeal from the 268th Judicial District Court
                       of Fort Bend County, Texas
                 Trial Court Cause No. 11-DCV-194261
              ______________________________________

           UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLEE’S BRIEF
             ______________________________________


                            CHAMBERLAIN, HRDLICKA, WHITE,
                            WILLIAMS & AUGHTRY

                            WILLIAM S. HELFAND
                            NORMAN RAY GILES
                            1200 Smith Street, Suite 1400
                            Houston, Texas 77002-4401
                            Tel: (713) 654-9630; Fax: (713) 658-2553

                            ATTORNEYS FOR APPELLEE,
                            THE CITY OF RICHMOND, TEXAS
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         COMES NOW, The City of Richmond, Texas, Appellee herein, by and

through its undersigned counsel, and files this Unopposed Motion for Extension of

Time to File Appellee’s Brief in compliance with Rules 38.6(d) and 10.5 of the

Texas Rules of Appellate Procedure. In support of this motion, Appellee would

show as follows:

         1.       Appellee’s brief is currently due on January 28, 2015.

         2.       This is Appellee’s first request for an extension of time in which to

file its brief.

         3.       Appellee requests a twenty-one day extension of time to file its brief,

up to and including February 18, 2015.

         4.       Appellee is requesting this extension so that it might adequately brief

the issues in dispute in this case, and it is not sought for the purpose of an improper

delay.

         5.       The good cause which requires Appellee’s counsel to seek an

extension is as follows. The undersigned counsel has responsibility for preparation

of Appellee’s brief on appeal, but has been unable to complete the brief by

January 28, 2015, due to his involvement in the following matters which are within

the personal knowledge of the undersigned.




                                              1
               a.    January 12, 2015 - SOAH Docket No. XXX-XX-XXXX.F-5
                     Administrative Hearing; Pamela A. Guerra v. Arcola Police
                     Department

               b.    January 15, 2015 – Status conference with Court; C.A. no.
                     4:09-cv-03332; Steve Hobart, et al v. City of Stafford, et al;
                     U.S. District Court, Southern District of Texas

               c.    January 16, 2015 – Hearing – C.A. No. 4:14-cv-03135; Michael
                     Williams, et al v. John W. Focke, et al; U.S. District Court,
                     Southern District of Texas

               d.    January 19, 2015 – Mediation in Los Angeles, CA on Case No.
                     37-2014-00006422-CU-OE-CTL; Audrey Stanford, et al v. GC
                     Services Ltd. Partnership;

               e.    January 21, 2015 – hearing on Motion for Summary Judgment
                     in Richmond, TX; Cause No. 12-DCV-200051 Fort Bend Co.;
                     Leon Kaplan v. City of Sugar Lane; 240th District Court of Fort
                     Bend County, Texas

               f.    January 23, 2015 – Speaking engagement at an Employment
                     Law Seminar.

          6.   The undersigned has conferred with counsel for the Appellant, and the

Appellant is unopposed to this motion.

          WHEREFORE, PREMISES CONSIDERED, Appellee respectfully requests

this court grant an extension of twenty-one (21) days to allow Appellee to file its

brief, up to and including February 18, 2015. Appellee further requests general

relief.




                                          2
                          Respectfully submitted,

                          CHAMBERLAIN, HRDLICKA, WHITE,
                              WILLIAMS & AUGHTRY

                          By: /s/ William S. Helfand
                                 WILLIAM S. HELFAND
                                 Attorney-in-Charge
                                 SBOT # 09388250
                                 Norman Ray Giles
                                 SBOT # 24014084

                          ATTORNEYS FOR APPELLEE,
                          THE CITY OF RICHMOND, TEXAS

OF COUNSEL:
CHAMBERLAIN, HRDLICKA, WHITE,
      WILLIAMS & AUGHTRY
1200 Smith Street, Suite 1400
Houston, Texas 77002-4401
(713) 654-9630
(713) 658-2553 (Fax)




                            3
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has
been served via hand delivery, electronic submission, facsimile, U.S. Mail, and/or
certified mail, return receipt requested, on this the 26th day of January, 2015, to the
following:

        L. James Krell
        Ron S. Rainey
        Tritico Raney, PLLC
        1212 Durham Drive
        Houston, Texas 77007
        jkrell@triticorainey.com
        rrainey@triticorainey.com

        Neil C. McCabe
        The McCabe Law Firm
        Post Office Box 301101
        Houston, Texas 77230
        neilm@ncmlegal.com


                                           /s/ William S. Helfand
1706428_1




                                          4